         4:19-bk-11907 Doc#: 47 Filed: 07/26/19 Entered: 07/26/19 11:17:41 Page 1 of 1


                          IN THE UNITED STATES BANKRUPTCY COURT
                        EASTERN AND WESTERN DISTRICTS OF ARKANSAS




IN RE: Terry Berry and Jennifer Berry

CASE NO:      4:19-bk-11907 T                                                                      Chapter 13



                                          CHAPTER 13 ORDER
                                      TO MODIFY CHAPTER 13 PLAN

   Before the court is the Objection to Confirmation of Plan, Docket Entry [34], filed on June 19, 2019 by the

Trustee. The Objection was set for hearing on July 23, 2019. Prior to the hearing, the objection was settled ,

and a hearing was not necessary.

   For cause shown, the court finds that the Objection to Confirmation of Plan is sustained. The Debtor is

granted 21 days from the date of this Order to file a modification to the plan. Failure to file the modification

within the time described in this Order may result in dismissal of the case without further notice or hearing .

   IT IS SO ORDERED.




Date: 07/25/2019                                                           /s/ Richard D. Taylor
                                                                            Richard D. Taylor
                                                                         U.S. Bankruptcy Judge

cc: Jack W Gooding, Trustee

     The Honey Law Firm - - Electronically by ECF

     Terry Berry and Jennifer Berry
     816 W Ashley St
     Benton, AR 72015
